IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


PETER RAY                                 : No. 222 MAL 2016
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
CIVIL SERVICE COMMISSION OF               :
BOROUGH OF DARBY AND BOROUGH              :
OF DARBY                                  :
                                          :
                                          :
PETITION OF: BOROUGH OF DARBY             :

PETER RAY                                 : No. 223 MAL 2016
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
CIVIL SERVICE COMMISSION OF               :
BOROUGH OF DARBY AND BOROUGH              :
OF DARBY                                  :
                                          :
                                          :
PETITION OF: BOROUGH OF DARBY             :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.